Citation Nr: 1626455	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-18 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right hip soft tissue (Muscle Group XVI) impairment.

2.  Entitlement to a rating higher than 10 percent for impairment of the right thigh from September 16, 2011, to November 6, 2012, and a rating higher than 20 percent thereafter.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from October 2000 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which granted service connection for right hip soft tissue impairment, and assigned a 10 percent rating, effective February 1, 2006.

In a June 2013 rating decision, the RO awarded service connection for right thigh impairment, secondary to right hip soft tissue impairment. The RO assigned a 10 percent rating for limitation of rotation of the right thigh, effective September 16, 2011, pursuant to DC 5253 for limitation of rotation of the thigh, and a 20 percent rating for limitation of abduction of the right thigh, effective November 6, 2012.
 
In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A copy of the hearing transcript is of record.  Also, in April 2016, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

The Board notes that the Veteran's claim upon which this appeal originated was specifically for impairment in the right groin area.  The RO certified on appeal the issue of entitlement to an increased rating for right hip soft tissue impairment only.  However, on review of all evidence, to include the Veteran's 2016 hearing testimony, it is clear that his impairment in the right groin area includes both the muscle impairment, as well as the orthopedic impairment.  Accordingly, the Board also takes jurisdiction of the right thigh disability which contemplates his orthopedic impairment, as it is part and parcel on the increased rating claim on appeal.

The Board notes further that the evidence raises the issue of a TDIU.  Although the Veteran reports currently working as a construction worker apprentice, he testified as to the many limitations that his right thigh/hip disability has on his ability to maintain employment.  Because the issue of unemployability is raised by the record to the extent that the Veteran's right thigh/hip disability may impact his ability to maintain employment, a TDIU request is inferred by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an initial rating higher than 30 percent for right hip disability, an initial rating higher than 10 percent for right thigh soft tissue impairment, and derivative TDIU request are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all doubt in favor of the Veteran, his symptoms most nearly approximate malunion of the femur with marked hip disability when considering the medical evidence and competent lay evidence of additional functional impairment upon repetitive-use or during flare-ups.  


CONCLUSION OF LAW

The criteria are approximated for an initial rating of 30 percent for service-connected right thigh (orthopedic) impairment since the beginning of the claim. 38 C.F.R. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5255 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's right thigh claim arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's claims file includes his service treatment records (STRs), post-service VA and private medical records, lay statements in support of the claim, and a hearing transcript.  

He was afforded relevant VA examinations in February 2006, September 2009, April 2011, and November 2012, and these examinations are adequate for the purposes of rating the right thigh/hip (orthopedic) disability, insofar as their findings support a higher rating as outlined below.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the 2016 Board hearing was in compliance with the provisions of Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).  Moreover, the lay statements and submissions during the course of the appeal, as well as those of the Veteran's representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim decided herein because the submissions and statements speak to why the Veteran believes that his right thigh/hip disability has increased in severity; thus no prejudice to the Veteran is demonstrated by adjudicating the appeal. 


II.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).

When rating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.   Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating.  Pain alone does not constitute functional loss, but is just one factor to be considered when rating functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his or her belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. At 470 (1994); Grottveit v. Brown, 5 Vet. App. At 92-93 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to disabilities of the hip, 38 C.F.R. § 4.71a, DCs 5250 through 5255 set forth relevant provisions. 

DC 5250 evaluates ankylosis of the hip.  A 60 percent rating may be assigned for favorable ankylosis of the hip in flexion at an angle between 20 and 40 degrees and slight adduction or abduction.  A higher 70 percent rating is warranted for intermediate ankylosis of the hip, while a maximum 90 percent rating is assigned for unfavorable or extremely unfavorable ankylosis (the foot not reaching the ground, necessitating crutches). 

The applicable DCs for limitation of motion of the hip are DCs 5251, 5252 and 5253.  

A 10 percent disability rating is warranted where extension of the thigh is limited to 5 degrees (DC 5251); or where flexion is limited to 45 degrees (DC 5252).  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5252.  

Under DC 5253, a 10 percent disability rating is also warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; a 10 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253.

Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.7, Plate II. 

Separate ratings may be assigned under Diagnostic Codes 5251 (extension), 5252 (flexion), and 5253 (abduction, adduction, or rotation) for disability of the same joint.  See VA Adjudication Procedures Manual (M21-1) III.iv.4.A.1.a-f.

DC 5254 provides an 80 percent disability rating for hip flail joint. 

DC 5255 evaluates an impairment of the femur.  An 80 percent rating is assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture).  A 60 percent rating is assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint.  A 30 percent rating is assigned for malunion of the femur with marked knee or hip disability; a 20 percent rating is assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating is assigned for malunion of the femur with slight knee or hip disability. 

The terms "slight," "moderate," and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).


III.  Background and Analysis

Turning now to the relevant evidence of record, a STR dated on November 19, 2003, shows the Veteran's report of right groin pain for two months, exacerbated after physical training.  X-rays of the right hip were normal and he was assessed with an unspecified muscle strain.  According to a November 26, 2003 Screening Note of Acute Medical Care, the Veteran presented with right groin pain after running a sprint during physical training; on evaluation, he exhibited pain with right hip flexion against resistance, pain to the recto femoris muscle, and pain iliopsoas muscle with flexion of the right knee.  He was assessed with an iliopsoas strain and physical therapy was prescribed.  A December 2003 physical therapy consultation report shows the Veteran's complaint of aching and weakness in the groin area of the right leg.  Prolonged walking and running increased his symptoms.  A December 2003 physical profile was issued due to right groin pain.

In December 2005, the Veteran underwent a MRI of the right hip due to pain which was unrelieved with conservative treatment.  The study showed evidence of a small cystic structure of the anterior aspect of the humeral head.  It showed no evidence of fracture, dislocation, periarticular ossification/calcification, labral tear, avascular necrosis or significant fluid collection or significant bursitis.  

He separated from service in January 2006.  

In February 2006, he underwent a VA examination of the right hip and reported continued right groin pain and stiffness, precipitated by prolonged sitting, bending, and driving.  Flexion of the right hip was to 125 degrees; extension was to 30 degrees; adduction was to 25 degrees; abduction was to 45 degrees; external rotation was to 60 degrees; and internal rotation was to 40 degrees. There was no evidence of pain on motion or with repetitive motion.  Range of motion on the right was somewhat painful with Patrick's sign.  He was diagnosed with right groin pain of undetermined origin.  The examiner was unable to provide a more specific diagnosis without a clear history of severe/acute hip disease or trauma and the fact that the available physical examination and x-rays were within normal limits.

During a February 2006 VA neurologic examination, the Veteran had pain located over the femoral canal, possible psoas bursa, but there was no palpable anomaly.  Impression, as relevant, was impression of iliopsoas bursitis.  X-rays of the right hip were normal.  X-rays of the pelvis showed normal bony pelvis (ileac crests were not included in the study).

VA orthopedic progress notes dated in April 2009 show continued complaints of right hip pain, mostly at night after prolonged flexion.  He feels an occasional "pop" in his hip.  The impression was that he likely has a right hip impingement.  A steroid injection was prescribed.  

In September 2009, the Veteran underwent an additional VA compensation examination of the right hip.  His symptoms included giving way, pain, stiffness, weakness, decreased speed of motion, and moderate flare-ups, occurring weekly and lasting for hours.  Precipitating factors were extreme flexion, extension, internal rotation, prolonged sitting, deep squats, resisted hip flexion, running, prolonged lying down.  He reported partial relief with activity modification.  On examination, flexion of the right hip was to 120 degrees, extension was to 30 degrees, and abduction was to 45 degrees.  He could cross right leg over left and toe-out more than 15 degrees. There was objective evidence of pain on repetitive-use testing, but no additional limitations.  Ankylosis of the right hip joint was not shown.  Diagnosis was right hip soft tissue impairment.   It was noted that the Veteran was employed full-time as a police officer.  His right hip disability affected some of his activities of daily living - it mildly affected chores and traveling; it moderately affected exercise and recreation; and it severely affected his ability to engage in sports and drive.  The examiner determined that the Veteran's right hip femoral acetabular impingement is at least as likely as not related to service. 

A September 2009 MRI of the pelvis showed evidence of symmetrical iliopsoas musculature without evidence of tendon pathology.  
  
VA progress notes dated in February 2010 show the Veteran's report of having difficulty getting in and out of cars, sitting in a regular chair, and sitting on a toilet.  His right hip becomes stiff on prolonged sitting.

VA x-rays of the right hip dated in May 2010 showed no evidence of arthritic changes.

VA progress notes dated in May 2010 reflect that the Veteran's history of having had prior injections to right hip without improvement.  Impression was impingement versus avascular necrosis (AVN) versus a rheumatologic condition.  See also, June 2010 VA progress notes indicating a possible right hip impingement.

A MRI of the pelvis taken at VA in May 2010 showed no evidence of avascular necrosis, abnormal marrow signal or edema, significant joint effusion, or labral pathology.  There were no occult fractures or significant degenerative disease.  

In April 2011, the Veteran underwent a VA "muscles" examination.  He reported continued daily pain in the right hip.  It was noted that in the past year he had been prescribed a straight cane, raised toilet seat, and car seat secondary to painful hip flexion.  He reported pain while walking and at rest.  He also reported pain on flexion; therefore, keeping his hip in extension helped to alleviate the pain.  He indicated that he had worked as a police officer until last year.  

On examination, muscle strength was not assessed due to the Veteran's apprehension with any type of right hip movement.  There was no evidence of muscle atrophy or muscle herniation.  The examiner stated that the Veteran's right hip joint could not be moved through range of motion not due to muscle impairment, but due to pain in joint.  Range of right hip motion was described as very limited at the time - hip flexion was to 20 degrees secondary to pain; extension was to 15 degrees secondary to anterior hip pain; adduction was to 15 degrees; and abduction was to 20 degrees secondary to pain.  The examiner reiterated that the Veteran's range of motion was affected by pain in the joint and not by any muscle weakness.  There was no muscle atrophy and muscle tone was normal.  The examiner also noted that the examination was severely limited by out-of-proportion pain with a hip impingement diagnosis.  Extreme pain with any minimal movement and superficial palpation of the right groin could not be performed without the Veteran flinching and jumping, secondary to pain.  There was no muscle, nerve, or vascular impairment.  All imaging was within normal limits.  

A November 2011 MRI of the right hip showed evidence of degenerative anterior and antero-superior labral changes with mild cartilage wear, but no joint arthrosis.  See, November 2011 MRI report from Hospital for Special Surgery.

VA orthopedic notes dated in July 2012 indicate that the Veteran's MRI shows evidence of early anterior partial thickness degeneration and mild early cam-femoral acetabular (CAM) impingement, and mild anterior and superior acetabular dome hypersensitivity.

In November 2012, the Veteran underwent a VA joint examination.  He reported that he must sit with his right leg extended, and that squatting and prolonged walking caused discomfort.  Right hip flexion was to 90 degrees with no objective evidence of pain.  Extension ended at 5 degrees, and abduction of the thigh was lost beyond 10 degrees. Adduction was limited such that he could not cross his legs.  Rotation was limited such that he cannot toe-out more than 15 degrees.  Repetitive-use testing was not performed due to secondary to pain.  The examiner stated that the Veteran has functional loss in terms of pain on movement.  There was no localized tenderness on palpation of the joint/soft tissue of the right hip.  Right hip flexion, abduction and extension was graded a 4/5 (active movement against some resistance).  Ankylosis, malunion/nonunion of the femur, and flail hip joint were not present in the right hip.  Waddell sign was positive with magnification of symptoms and pain not being consistent with findings.  The examiner noted that the Veteran could not range his right hip while supine due to pain, but sat with hip bent at 90 degrees, and he had no problems getting up and sitting in the chair.  His gait appeared normal.  Arthritis was not shown on x-rays but there was presence of mild labral wear with no tear or effusion.  Diagnosis was right hip labral degeneration.  

VA progress notes dated in August 2013 indicate that the Veteran's medical evidence confirms femoro-acetabular impingement.

VA orthopedic progress notes dated in December 2014 shows an impression of possible right-sided labral tear.  It was recommended that the Veteran see a hip preservation surgeon for consideration of hip arthroscopy.  

An April 2016 MRI of the right hip showed evidence of a tear in the anterior labrum extending to the anterior superior with marked degree of degenerative fissuring at the base of the superior labrum.  There was also a questionable area of early delamination of the cartilage of the superior aspect of the dome.  Hypersensitivity was seen at the anterior cartilage, but no defect.  There was mild loss of the femoral head neck offset with mild productive bone formation.  He had sustained a low-grade disruption of the anterior lateral portion of the gluteus medius superimposed on underlying tendinosis.  See April 2016 MRI report from Hospital for Special Surgery.

During the April 2016 hearing, the Veteran testified that he prefers to sit with his right leg extended, as it tends to alleviate some of his right hip pain; he cannot sit normally due to his right hip condition.  He stated that his right hip disability causes weakened movement, causing him to trip, especially when wearing his heavy work boots.  He states that when he flexes his right hip, the pain worsens within seconds, particularly when working.
 
The Veteran in this case is currently in receipt of a 10 percent rating from September 16, 2011, to November 6, 2012, and a 20 percent rating thereafter for right thigh disability under DC 5253 which evaluates limitation of motion (abduction, adduction, or rotation of the thigh).  38 C.F.R. § 4.71a, DC 5253.  However, the Board finds that the current evidence supports the use of a different diagnostic code as the current evidence shows that his right hip disability more closely aligns with DC 5255 which contemplates impairment of the femur.  As noted, for malunion of the femur, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and marked knee or hip disability, respectively under DC 5255.  38 C.F.R. § 4.71a.  

On review of all evidence, both lay and medical, the Board finds that the Veteran's right thigh symptomatology more nearly approximates malunion of the femur with marked hip disability warranting a higher rating of 30 percent under DC 5255.  While actual malunion of the femur is not demonstrated, the Veteran has a femoral deformity characterized as loss of the femoral head neck as shown on MRI.  In addition to this deformity, there is evidence of marked right thigh/hip disability demonstrated by the following probative evidence: (1) medical evidence of right hip impingement; (2) MRI evidence of marked degenerative fissuring at the base of the right superior labrum and mild loss of the femoral head neck; (3) painful and limited right hip motion with competent reports of additional functional impairment upon repetitive-use or during flare-ups; and (4) the medical recommendation that the Veteran see a specialist to preserve his hip function.   

In light of the above-noted lay and medical evidence, and in consideration of this functional impairment and the holdings of Deluca, Mitchell, and Burton, supra, the Board finds that, resolving all doubt in the Veteran's favor, the criteria for a higher rating of 30 percent are approximated under DC 5255.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

This represents a change in the diagnostic code used to rate the Veteran's disability.  The Board finds this change is warranted, because his symptoms, while they include limitation of motion, also include symptoms stemming from the loss of femoral head resulting in hip impingement, and more importantly, rating the Veteran's disability under DC 5255 is more beneficial to the Veteran.  

The award of a 30 percent rating under DC 5255 for marked hip disability contemplates the entirety of the Veteran's orthopedic manifestations of his right thigh/hip joint symptoms, including his subjective reports of painful and limited motion, as well as upon repeated use and during flare-ups.  

While the Board acknowledges that separate ratings under DCs 5251, 5252, and 5253 could theoretically result in a rating higher than 30 percent, they would not result in a more beneficial award.  In this regard, right hip flexion was to 125 degrees during the 2006 VA examination, to 120 degrees during the 2009 VA examination, and to 90 degrees during the 2012 VA examination. The Board recognizes that during the April 2011 VA examination, the Veteran's right hip flexion was to only 20 degrees secondary to pain; this finding however, is not consistent with the remaining evidence of record, and should therefore not be included for rating purposes.  Accordingly, the Board finds that the probative findings do not demonstrate that a compensable rating under DC 5252 would be warranted for right hip flexion.  In fact, only a 10 percent rating would be assigned under DC 5251 for extension of the right thigh limited to 5 degrees and a 20 percent rating under DC 5253 for limitation of abduction of the right thigh was lost beyond 10 degrees; these findings were exhibited during November 2012 examination.  Notably however, a 10 percent rating and a 20 percent rating combine to only a 28 percent rating.  38 C.F.R. § 4.25.  Thus, currently rating the Veteran's right hip disability solely on limitation of motion codes would not be more beneficial to the Veteran.  

In summary, the Board assigns a 30 percent rating for the right thigh disability under DC 5255 for the entire rating period; this rating replaces the 20 percent rating previously assigned under DC 5253.

However, as will be discussed in the remand portion of the decision, more recent medical evidence has been received warranting an updated examination.  As such, the Board will address the issue of entitlement to a rating higher than 30 percent in the remand section of this decision.  


ORDER

Entitlement to a 30 percent rating for right thigh disability is granted under DC 5255 (replacing DC 5253) since the beginning of the claim, subject to the laws and regulations governing monetary regulations.


REMAND

As indicated above, the Board finds that an updated VA examination is necessary to determine whether a rating higher than 30 percent is warranted for the Veteran's right thigh disability, as he has not been formally examined by VA since November 2012, almost four years ago.  In addition, he has since submitted relevant medical evidence.  The Board points out that the 30 percent rating assigned above was based on the evidence now of record; the Board did not want the Veteran to have to wait for a final adjudication prior to getting an updated examination.  

Additionally, the Veteran's increased rating claim for right hip soft tissue impairment is also on appeal and this disability contemplates muscle impairment.  While the VA examinations now of record do not show evidence of any current, associated impairment in Muscle Group XVI, the recently submitted private MRI report shows evidence of moderate tendinosis over the anterior lateral band of the gluteus medius which is a part of a different muscle group, Muscle Group XVII.  As this evidence suggests associated impairment in the gluteus medius, the Board finds that a new VA muscle examination should be afforded to the Veteran.

Finally, as indicated, the evidence raises the issue of entitlement to a TDIU.  On remand, the TDIU must be fully developed.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding treatment records maintained by the VAMC Bronx/New York Harbor Healthcare System.

2.  Send the Veteran VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete such in order to obtain any relevant outstanding private treatment records, to include from the Hospital for Special Surgery in New York, New York and any associated physicians.  

Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.
 
3.  Send a notice letter for the TDIU request and request that the Veteran complete and return a claim on VA Form 21-8940 to help ensure that VA has all pertinent information regarding his educational background and employment history.  

4.  Then, provide the Veteran with an additional VA orthopedic examination to determine the current extent and severity of his service-connected right thigh disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted. 

After examining the Veteran and reviewing his claims file, the examiner is asked to address the following:

(a).  Identify the nature, frequency and severity of the orthopedic manifestations of the Veteran's service-connected right thigh disability.

(b).  Conduct all indicated tests and studies, to include right thigh/hip range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present. To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right thigh/hip on repeated use or during flare-ups.  If this is not possible, the examiner should so state. 

(c).  Indicate the presence of:  ankylosis of the right thigh and the degree of fixation if applicable; a flail joint; impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture); impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint.

(d).  Comment on any functional limitations on his ability to perform both sedentary and physical tasks, caused by his service-connected right thigh/hip disability.

**Reconcile any opinion with all evidence of record, to include the Veteran's lay statements, his April 2016 hearing testimony, and April 2016 private MRI findings.

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

5.  Provide the Veteran with an additional VA muscle examination to determine the current extent and severity of his service-connected right hip soft tissue impairment.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted. 

After examining the Veteran and reviewing his claims file, the examiner is asked to address the following:

(a).  Identify the nature, frequency and severity of the Veteran's service-connected right hip soft tissue impairment. Clearly identify any associated muscle impairment, regardless of the Muscle Group involved.  

(b).  For any associated muscle impairment currently shown, describe it in terms of moderate, moderately severe, or severe impairment, and comment on the relevant signs and symptoms.

(c).  Comment on any functional limitations on his ability to perform both sedentary and physical tasks, caused by his service-connected right hip soft tissue impairment.

** Reconcile any opinion with all evidence of record, to include the Veteran's lay statements, his April 2016 hearing testimony, and April 2016 private MRI findings.

A complete rationale should be provided for any opinion expressed and conclusion reached.
 
6.  When the development requested has been completed, and compliance with the requested action is ensured, readjudicate the claim of entitlement to an initial rating higher than 30 percent for right thigh impairment under DC 5255; claim of entitlement to an initial rating higher than 10 percent for right hip soft tissue (muscle) impairment; and derivative TDIU request.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


